Case 3:19-cr-00237-S Document 29 Filed 11/17/20 Page1of1i PagelD 130

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
v. : CRIM. ACTION NO. 3:19-CR-237-S
BRIAN O’NEAL HINES :

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge, in accordance with 28
U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the Findings and
Conclusions of the Magistrate Judge are correct, and they are accepted as the Findings and
Conclusions of the Court.

Defendant is hereby continued on his current conditions of supervised release. The
supervising United States Probation Officer shall file a status report regarding Defendant’s
progress within 6 months of the date of this order.

SO ORDERED.

SIGNED November 17, 2020.

 

UNITED STATES DISTRICT JUDGE
